[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTED MEMORANDUM OF DECISION DATED APRIL 27, 1992
The date of the memorandum of decision reads "April 27, 1992," it should read "April 27, 1993."
The three first lines of page 18 of the Memorandum of decision dated April 27, 1992 have been corrected.
These lines now read: ". . . proportionate share, any claim by these defendants by way of a third-party to the plaintiffs' action, is both improper and premature."
They have been corrected to read: ". . . proportionate share, any claim by these defendants by way of a third-party action for contribution against one not even a party to the plaintiffs' action, is both improper and premature."
Mary R. Hennessey, J. CT Page 5511